Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 1 of 33 - Page ID#: 94
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 2 of 33 - Page ID#: 95
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 3 of 33 - Page ID#: 96




                                                       EXHIBIT A
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 4 of 33 - Page ID#: 97
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 5 of 33 - Page ID#: 98
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 6 of 33 - Page ID#: 99




                                                       EXHIBIT B
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 7 of 33 - Page ID#:
                                     100
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 8 of 33 - Page ID#:
                                     101
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 9 of 33 - Page ID#:
                                     102




                                                     EXHIBIT C
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 10 of 33 - Page ID#:
                                     103
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 11 of 33 - Page ID#:
                                     104
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 12 of 33 - Page ID#:
                                     105




                                                     EXHIBIT D
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 13 of 33 - Page ID#:
                                     106
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 14 of 33 - Page ID#:
                                     107
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 15 of 33 - Page ID#:
                                     108
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 16 of 33 - Page ID#:
                                     109
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 17 of 33 - Page ID#:
                                     110




                                                      EXHIBIT E
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 18 of 33 - Page ID#:
                                     111
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 19 of 33 - Page ID#:
                                     112
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 20 of 33 - Page ID#:
                                     113
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 21 of 33 - Page ID#:
                                     114




                                                      EXHIBIT F
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 22 of 33 - Page ID#:
                                     115
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 23 of 33 - Page ID#:
                                     116
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 24 of 33 - Page ID#:
                                     117
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 25 of 33 - Page ID#:
                                     118
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 26 of 33 - Page ID#:
                                     119
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 27 of 33 - Page ID#:
                                     120




                                                      EXHIBIT G
  14191
                                Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 28 of 33 - Page ID#:
                                                                     121
                                                                                         COMMONWEALTH O F KENTUCKY
                                                                                           DEPARTMENT O F REVENUE
                                                                                           FRANKFORT, K Y 4 0 6 1 9

                               NOTICE D AT E R E F E R R A L D AT E D E B T I N C U R R E D C A S E         D    E  B    T    LIABILITY
                               0 7 / 2 3 / 2 0 1 9 1 1 / 2 8 / 2 0 1 8 1 1 / 0 1 / 2 0 1 6 1 0 0 0 0 2 9 1 8 9 5 E N T E R P R I S E COLLECTIONS

                               NOTICE #              D         E          B        T          O           R          -ID      D E B T O R NAME
                               109412886                   M                   E              T                 T               S        DANNY C


                                                FOR QUESTIONS REGARDING T H I S N O T I C E , P L E A S E C O N TA C T:

                                                ENTERPRISE COLLECTIONS
                                                DEPARTMENT O F REVENUE
                                                STATION NUMBER 4 1
                                                P 0 BOX 4 9 1
                                                FRANKFORT     K    Y   40602-0491

                                                TEL: ( 5 0 2 ) 5 6 4 - 4 9 2 1 E X T E N S I O N 5 3 6 8
                                                OFFICE HOURS: 8 : 0 0 A . M . T O 5 : 0 0 P. M . E A S T E R N T I M E



                                                                                            EXPLANATION O F N O T I C E

                                                YOUR PAYMENT H A S B E E N R E C E I V E D A N D C R E D I T E D T O YOUR ACCOUNT.



                                                                                                                                                                      LIABILITY
                               REFERRED D E B T L I A B I L I T Y                                                                                                        404.63

                                                                                                                                                                       INTEREST
                               INTEREST                                                                                                                                    18.73

                               FEE T Y P E                                          STATUTORY C I T E A S S E S S E D                                                         FEE
                               ENTERPRISE C O S T O F C O L L E C T I O N           KRS 4 5 . 2 4 1 ( 7 ) ( B ) 1 1 / 2 8 / 2 0 1 8                                        101.16
                               FEE

                                                                                                                                                              TOTAL L I A B I L I T Y
                               TOTAL L I A B I L I T Y                                                                                                                   524.52

                               LATE PAYMENTS A N D C R E D I T S
                                                                                    CREDIT D AT E V A L I D A T I N G / I  A M            O    U   N T  TO
                               PAYMENT O N N O T I C E                              05/15/2019 0 0 5 8 3 3 0 7 4         P R I             2   0   . 0 0 -


                                                          « «       E X P L A N AT I O N O F N O T I C E CONTINUED O N N E X T PAGE > > »




                                   DETACH VOUCHER A N D RETURN W I T H PAY M E N T. M A K E C H E C K PAYA B L E T O KENTUCKY S TAT E TREASURER.


                                                                                              PAYMENT VOUCHER

                                                                                                                                                          CASE NUMBER

                                    00000044952                      1         0        0          0          0          2            9        1      8      9         5

                                                                                                                              ********************
                                  MENNCSLW                                                                                    * T O TA L D U E A S O F :
                                  #197N1J 4 5 1 0 1 7 3 9 2 7 6 #                                                             * 08/08/2019                              $449.52
                                                                                                                              ********************


                                                                                                                                ENTER AMOUNT P A I D :
1 • 1 0 • • • • • • • • • 11                                          T
                                                                KY 4 0 3 5 6



                                1 0 A 5 0 0 9 9 11           KENTUCKY DEPARTMENT O F REVENUE
                                                                    FRANKFORT, K Y 4 0 6 1 9


                                                     99999 X                       5 2 5 0 1 1 0 9 4 1 2 8 8 6 3 0 0 0 0 0 0 3 4 4 6 3 2 0 1 6 11 0 1 8
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 29 of 33 - Page ID#:
                                     122
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 30 of 33 - Page ID#:
                                     123




                                                     EXHIBIT H
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 31 of 33 - Page ID#:
                                     124
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 32 of 33 - Page ID#:
                                     125
Case: 3:20-cv-00044-GFVT-EBA Doc #: 2-4 Filed: 06/04/20 Page: 33 of 33 - Page ID#:
                                     126
